PER CURIAM.
Lillian Jennile Carter appeals from a post-dissolution order denying her costs and attorney’s fees following her former husband’s unsuccessful attempt to modify the final judgment of dissolution of marriage. The financial affidavits of the parties reveal that the appellant’s net monthly income is $775.34, and the appellee’s net monthly income is $706.02, when he has work available. (No work was available when his affidavit was prepared.) In view of the relatively equal financial resources of the parties, we cannot say that it was an abuse of the trial court’s discretion to deny the appellant’s motion for costs and attorney’s fees. Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980).
Accordingly, we affirm the order under review.
ALLEN and WEBSTER, JJ., concur.
BOOTH, J., dissents with written opinion.